Citation Nr: 1619943	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to a rating in excess of 70 percent for conversion and bipolar disorders.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.
 
3.  Entitlement to service connection for upper and lower extremity neuropathy with numbness, weakness, and muscle pain, to include as secondary to conversion and bipolar disorders.  
 
4.  Entitlement to a rating in excess of 30 percent for hypothyroidism.
 
5.  Entitlement to a compensable rating for irritable bowel syndrome.
 
6.  Entitlement to special monthly compensation based on the need for aid and attendance. 
 
7.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.
 
 
REPRESENTATION
 
Veteran represented by:  Georgia Department of Veterans Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and her spouse
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1989 to January 1996.
 
This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and an October 2013 rating decision of the RO in Atlanta, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.
 
In October 2015, the Veteran testified at a hearing at the Atlanta RO before the undersigned.  The record was held open for 90 days and, as of this date, no additional evidence has been received or associated with the record.
 
Before reaching the merits of the claim for a back disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
The issues of entitlement to service connection for a back disorder, upper and lower extremity neuropathy with numbness, weakness, and muscle pain to include as secondary to conversion and bipolar disorders; entitlement to increased ratings for hypothyroidism and irritable bowel syndrome; entitlement to special monthly compensation based on the need for aid and attendance; and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant are REMANDED to the RO.
 
 
FINDINGS OF FACT
 
1.  The Veteran's conversion and bipolar disorders have been manifested by total occupational and social impairment due to psychiatric symptomatology.
 
2.  In a May 1996 VA rating decision entitlement to service connection for a back disorder was denied; the Veteran was notified of this action and of her appellate rights, but did not file a timely notice of disagreement.
 
3.  The evidence received since the May 1996 VA rating decision, regarding service connection for a back disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  The schedular criteria for a 100 percent rating for conversion and bipolar disorders have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9424 (2015).
 
2.  A May 1996 rating decision which denied entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).
 
3.  New and material evidence has been received since the May 1996 rating decision to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decisions below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Conversion and Bipolar Disorders
 
In a May 1996 rating decision, VA granted entitlement to service connection for a somatoform disorder with depression, and a noncompensable rating was assigned under Diagnostic Code 9402.
 
Pursuant to a June 2000 claim for increase, in an October 2000 rating decision VA increased the rating for a somatoform disorder with depression to 30 percent disabling under Diagnostic Code 9421.  The appellant appealed, and in a November 2002 rating decision, VA recharacterized the disability as conversion and bipolar disorders, and increased the disability rating to 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9424.
 
In August 2009, the Veteran submitted the claim which led to her current appeal.  She asserted that she suffered from worsening psychiatric symptoms  to include suicide attempt and side effects from VA-prescribed psychiatric medication.
 
A 100 percent rating, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  See 38 C.F.R. § 4.130.
 
VA treatment records during the appeal period note the Veteran's unemployment status.
 
At an August 2010 VA psychiatric examination the Veteran reported having problems with her bipolar disorder and being in an abusive relationship for the prior 15 years with the most receive incident being in March 2010.  Regarding psychiatric symptomatology, the Veteran reported sleeplessness, rapid thoughts, dizziness, feeling tired and needing to vomit "all the time."  She noted that anxiety, hypomania, and anger appeared to blend together.  She described episodes in which her mind and body were going fast, decreased sleep, irritation, episodes of anxiety with palpitations, numbness, vomiting, and rapid negative thoughts of anger and fear.  She further noted pain, and the examiner opined that the appellant had strong psychosomatic symptoms, especially when under stress.  The VA examiner noted the inability to get reliable information concerning frequency, severity, and duration of symptoms from the Veteran due to her inability to communicate succinctly.
 
Upon clinical evaluation, the VA examiner noted that the Veteran's thought process was rambling, with an overabundance of ideas, circumstantiality, and tangentiality.  The Veteran persistently thought that her medical problems were more severe than medical findings.  The Veteran claimed she was compulsive and had daily panic attacks with sweating and rapid heartbeat, which was not shown or found on examination.  She reported getting along with church members but experienced much family discord.  Furthermore, the Veteran reported she could not recall the three objects the examiner described, which the examiner noted was most likely due to her attention being on what she wants to say and not on what the examiner is saying or requesting of her.  There was no evidence of suicidal or homicidal ideation, and the claimant was judged to have fair impulse control.
 
Following a review of the claims file, the examiner noted the Veteran was not currently employed and had not been for 10 to 20 years.  The appellant stated that this was due to her mental health, back, and blood levels.  The examiner opined that the Veteran had questionable judgment, distorted perceptions, a history of chronic family abuse, a labile mood, and that she had not worked since separation from service.  The appellant was noted to have a borderline personality disorder which led to a marked instability, self-damaging impulsivity, and was independently responsible for impaired social and occupational functioning. 

In an October 2010 VA medical opinion, a VA physician noted reviewing the claims file, to include the August 2010 VA examination report.  The physician then offered the following opinion regarding the Veteran's social and occupational impairment due to the service-connected conversion and bipolar disorders:
 
Given her presentation on exam and her history, her conversion disorder and bipolar disorder would contribute to interpersonal relationship difficulty in an occupational setting not only with employers but with coworkers.  Her tendency to focus on somatic symptoms would contribute to unreliability and poor productivity in a work setting as she is distracted by this and probably would have attendance problems.  Her labile mood contributes to social problems and difficulty sustaining friendships although it appears the church members are tolerant of her according to her report.  It is difficult to ascertain how her symptoms would impact physical employment without the use of speculation since oftentimes her symptoms are not backed up by medical evidence.  Regarding sedentary employment, she is inattentive due to her focus on her perceived medical symptoms, and thought process disturbance and this may contribute to low reliability on tasks requiring focus or time constraints.
 
At the October 2015 Board hearing the Veteran testified that she had been hospitalized numerous times for her service-connected conversion disorder and bipolar disorder at the Gainesville VA Hospital.  Specifically, she reported hurting herself, to include suicidal thoughts and self-mutilation with her nails.  Her most recent treatment was at Camden County Hospital earlier in 2015.  When asked regarding her ability to work based on her psychiatric disability, she replied "no" due to her daily occurrence of highs and lows.
 
The Board has considered the Veteran's reported history of symptomatology related to her service-connected psychiatric disability throughout the appeal period.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also notes that the August 2010 VA examination report and October 2010 VA medical opinion provide probative evidence concerning the occupational and social impairment caused by the service connected conversion and bipolar disorders because the VA examiners used their professional expertise to offer the medical findings presented.
 
After resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected conversion and bipolar disorder has been manifested by total occupational and social impairment due to psychiatric symptomatology.  As such, the maximum schedular rating of 100 percent is warranted for the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9424; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")..
 
New and Material
 
In the May 1996 VA rating decision, entitlement to service connection for a back disorder  was denied because the claim was not well grounded.  The RO noted that the Veteran's service treatment records showed treatment for the back in May 1993, December 1993, and October 1995.  The post-service treatment records, however, showed no evidence of a current disability, to include normal evaluation of the lumbar spine at a April 1996 VA examination.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the May 1996 VA rating decision.  Therefore, the May 1996 rating decision is final.  See 38 U.S.C.A. § 7105.
 
At the time of June 2006 VA rating decision, the Veteran's service treatment records were associated with the record.  The Veteran's service personnel records were obtained and associated with the record in October 2010.  Nevertheless, these records are not relevant to this claim on appeal because do not show a current disability or suggested link to service, thus 38 C.F.R. § 3.156(c) does not apply. 
 
Nonetheless, the additional relevant evidence received since the May 1996 VA rating decision includes a June 2013 VA treatment record which shows a current diagnosis of a back disorder during the appeal period.  Specifically, this record reflects December 2012 lumbar spine magnetic resonance imaging results of showing degenerative disc changes throughout the lower lumbar spine, and a diagnosis of lumbar degenerative disc disease with chronic pain.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
 
ORDER
 
Entitlement to a 100 percent rating for conversion and bipolar disorders is granted, subject to the regulations governing the award of monetary benefits.
 
As new and material evidence has been received, the claim of entitlement to service connection for a back disorder is reopened.
 
 
REMAND
 
A remand is needed to obtain VA examinations to adjudicate the issues of entitlement to service connection for a back disorder, and upper and lower extremity neuropathy with numbness, weakness, and muscle pain.  See 38 C.F.R. §§ 3.303, 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
The Veteran contends that service connection is warranted for a back disorder because symptomatology from her in-service back injuries has been continuous since then.  As discussed above, service treatment records show treatment for the back in December 1992, May 1993, December 1993, January 1994, June 1994, and October 1995 and a June 2013 VA treatment record shows evidence of a current back disability during the appeal period.  The Veteran has also testified that a treating physician has linked the disorder to service, but has not done so in writing.
 
The Veteran also contends that service connection is warranted for upper and lower extremity neuropathy with numbness, weakness, and muscle pain due to a 1993 in-service motor vehicle accident.  She alternatively claims that neuropathy is caused or permanently aggravated by her conversion and bipolar disorders.  Service treatment records documents the Veteran was involved in motor vehicle accidents in October 1991 and December 1995.  In July 1992 and June 1994 she complained of left arm weakness, numbness, and tingling.  While post-service treatment records do not show current upper and lower extremity neuropathy May 2013 and July 2013 VA treatment records document left heel decreased sensation subjectively, as well as, the Veteran's subjective complaints in written statements at the hearing throughout the appeal period.  Given that the appellant is competent to report feeling numbness, further development is in order.
 
A remand is also needed to obtain additional VA examinations for the remaining service-connected disabilities on appeal.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the Veteran's service-connected hypothyroidism and irritable bowel syndrome were last examined by a VA examiner for compensation purposes in August 2010, the record contains evidence suggesting worsening symptomatology.  Such findings are noted in a VA treatment records dated from September 2010 to September 2013, testimony by the Veteran at the October 2015 Board hearing, and statements by the Veteran.   Hence, further development is in order.  
 
Next, a remand is needed to obtain any outstanding medical records based upon the April 1999 Social Security Administration decision for disability benefits to the Veteran, which references a back disorder.  In addition, since the September 2012 statement of the case, additional relevant VA treatment records dated to September 2013 and a June 2013 VA Form 21-4142 was submitted by the Veteran which identified treatment at Camden County Hospital.  The Veteran did not waive initial RO consideration of such evidence nor is there any indication that an attempt has been made to obtain these potentially relevant identified records.
 
Lastly, in an October 2013 rating decision VA denied entitlement to special monthly compensation based on the need for aid and attendance and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  In December 2013, the Veteran submitted a notice of disagreement with the October 2013 rating decision for these particular issues.  Although the RO acknowledged receipt of the notice of disagreement, as noted in a December 2013 letter in Virtual VA, the record does not show the RO has issued a Statement of the Case.  As such, these issues are remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Request any award letters and medical records pertaining to an April 1999 award of Social Security disability benefits and associate them with the claims file.
 
Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records relevant for a back disorder, upper and lower extremity neuropathy, hypothyroidism, and irritable bowel syndrome, to include any outstanding treatment records from Camden County Hospital.  Then after securing any necessary authorizations make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  
 
Obtain and associate with the claims file all relevant outstanding VA treatment records from any pertinent VA facility, to include St Mary's Community Based Outpatient Clinic, Gainesville VA Medical Center, and Jacksonville VA Outpatient Clinic, dated since September 2013.  
 
If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed back disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  
 
The examiner is to be advised that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.
 
For any diagnosed back disorder, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from December 1989 to January 1996, to include inservice treatment for back complaints?  If the appellant's complaints are totally somatic in nature the examiner must opine whether they those complaints are caused or aggravated by her conversion and bipolar disorders.  A complete and fully reasoned rationale must be provided for any opinion offered.
 
3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any upper and lower extremity neuropathy with numbness, weakness, and muscle pain.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  
 
The examiner is to be advised that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.
 
For any diagnosed neuropathy or sensory loss in any extremity the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is (i) related to the Veteran's active service from December 1989 to January 1996, to include complaints of back pain; (ii) caused by conversion and bipolar disorders, or if not, (iii) permanently aggravated conversion and bipolar disorders.  If the appellant's complaints are totally somatic in nature the examiner must opine whether they those complaints are caused or aggravated by her conversion and bipolar disorders.  A complete rationale must be provided for any opinion offered. 

4.  The Veteran should be afforded a VA examination for hypothyroidism and irritable bowel syndrome.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.
 
The examiner must also report all signs and symptoms necessary for rating the Veteran's hypothyroidism and irritable bowel syndrome, utilizing the appropriate Disability Benefits Questionnaire.
 
5.   The Veteran is hereby notified that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
6.  After the development requested has been completed, the RO should review all examination reports and the medical opinions to ensure that each is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
7.  When the development requested has been completed, the remaining issues should be readjudicated by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
8.  Issue a Statement of the Case addressing the issues of entitlement to special monthly compensation based on the need for aid and attendance, and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  A timely perfected appeal must be filed to vest the Board with appellate jurisdiction over any claim.  Otherwise the appeal may be closed by the RO.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


